UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 10, 2010 CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 10, 2010, Crimson Exploration Inc. issued a press release announcing financial and operational results for the third quarter ended September 30, 2010. The press release is included in this report as Exhibit 99.1. Crimson Exploration Inc.held an earnings conference call on November 11, 2010, to discuss financial and operational results for the third quarter ended September 30, 2010.A copy of the transcript of the earnings conference call is attached as Exhibit 99.2 to this current report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, neither the press release nor the transcript shall be deemed “filed” for the purposes of Section 18 of the Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information and Exhibit be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act of 1934, each as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated November 10, 2010 (furnished herewith) Transcript of Earnings Conference Call dated November 11, 2010 (furnished herewith) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: November 12, 2010 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Number Description Press Release dated November 10, 2010 (furnished herewith) Transcript of Earnings ConferenceCall dated November 11, 2010 (furnished herewith) 4 EXHIBIT 99.1 Crimson Exploration Announces Third Quarter 2010 Financial Results and Drilling Update HOUSTON, November 10, 2010 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the third quarter and first nine months of 2010 and an update on recent drilling activity. Summary Financial Results The Company reported a net loss of $3.8 million, or ($0.10) per basic share outstanding, for the third quarter of 2010 compared to a net loss available to common stockholders of $9.7million, or ($1.51) per basic share, for the third quarter of 2009.Exclusive of unrealized losses related to the mark to market valuation of our commodity price and interest rate hedges in each period, the net loss for the 2010 quarter would have been $3.0million, or ($0.08) per share, compared to an adjusted net loss available to common stockholders of $3.4 million, or ($0.53) per share for the 2009 quarter.For the first nine months of 2010, the Company reported a net loss of $10.0million, or ($0.26) per basic share, compared to a net loss available to common stockholders of $20.2 million, or ($3.20) per basic share for the 2009 period.Exclusive of unrealized losses related to derivative instruments for each nine month period, the net loss for 2010 would have been $10.2million, or ($0.26) per share, compared to an adjusted net loss available to common stockholders of $9.0million, or ($1.42) per share for the 2009 period.Basic shares outstanding for the quarters were 38,819,780 and 6,444,013 for 2010 and 2009, respectively, and for the first nine months were 38,655,038 and 6,301,280 for 2010 and 2009, respectively.The increase in the share count for 2010 is attributable to our public offering of common stock, and the simultaneous conversion of our preferred stock into common stock, in December 2009. Revenues for the third quarter of 2010 were $24.5million compared to revenues of $26.9million in the prior year quarter.The decrease in revenue was due to slightly lower production and slightly lower average realized prices.Production for the third quarter of 2010 was approximately 3.4 Bcfe of natural gas equivalents, or 36,800Mcfe per day, compared with production of 3.5Bcfe, or 38,300Mcfe per day, in the third quarter of 2009.Third quarter production was 22% higher than the second quarter 2010 daily average of 30,100 Mcfe due to new production from 2010 drilling in our Liberty County, Texas conventional program and our Haynesville/Mid-Bossier success in San Augustine County, Texas. Average field sales prices for the third quarter of 2010, before the impact of realized hedging results, were $75.72 per barrel, $4.48 per Mcf, $34.60 per barrel and $5.63per Mcfe for crude oil, natural gas, natural gas liquids and natural gas equivalents, respectively, up 21% on an equivalent basis compared to the 2009 quarter.Average realized sales prices for the 2010 quarter, including the impact of realized hedging results, were $84.76 per barrel, $6.47 per Mcf, $34.60 per barrel and $7.21 per Mcfe for crude oil, natural gas, natural gas liquids and natural gas equivalents, respectively, down 5% on an equivalent basis compared to the 2009 quarter.For the first nine months of 2010, average realized sales prices were up 4%, on an equivalent basis, compared to prices realized in the first nine months of 2009. Lease operating expenses for the third quarter of 2010 were $3.6million, or $1.06 per Mcfe, compared to $3.9million, or $1.10 per Mcfe, in the third quarter of 2009.The cost per Mcfe for the 2010 third quarter improved over the year to date average of $1.27 per Mcfe due to the new production from success in our drilling program. Production and ad valorem tax expenses for the third quarter of2010 were $1.4million, or $0.41 per Mcfe, compared to $1.6million, or $0.44 per Mcfe, for the third quarter of2009. Depreciation, depletion and amortization (“DD&A”) expense for the third quarter of 2010 was $12.0million, or $3.56 per Mcfe, compared to $13.4million, or $3.81 per Mcfe, for the third quarter of 2009. DD&A expense per mcfe improved due to the success of our 2010 drilling program. Exploration expense for the third quarter of 2010 was $1.3 million compared to $0.7 million for the third quarter of 2009. Exploration expense in 2010 resulted from lease expirations on certain conventional prospects in South Texas, while the 2009 expenses represented expensed geological and geophysical costs. General and administrative expenses (“G&A”) were $4.5million for the third quarter of 2010 compared to $3.8million for the third quarter of2009.Included in G&A expense is a non-cash stock expense of $0.5million and $0.3million for the third quarters ended 2010 and 2009, respectively.Recorded in the 2010 quarter was approximately $0.7 million in incentive compensation for the 2010 year, while 2009 bonus compensation was not recorded until the fourth quarter. Subsequent Event As previously announced, on October 26, 2010, we closed on a private placement for the sale of Common Stock to America Capital Energy Corporation (“ACEC”), a private investor, whereby ACEC may purchase up to $30.0million of newly issued Common Stock at a purchase price of $5.00 per share in a two step process.The first step of the process closed and we issued 4,250,000 shares of Common Stock, or 9.9% of the post-transaction outstanding shares of the Company, to ACEC for a total cash consideration of $21.25million ($3 million of which was a deposit received at the end of September 2010, and which is reflected as an advance in the accounts payable line item on our September 30th balance sheet).At the first closing, we also entered into a 60-day option agreement with ACEC under which ACEC may acquire an additional 1,750,000shares of a newly created series of preferred stock at $5.00 per share, for additional consideration of $8.75million.The preferred stock will automatically convert into an equal number of shares of Common Stock on or before December31, 2010.Under the terms of the preferred stock, ACEC would have the right to appoint a director to our board of directors prior to conversion.If the option is exercised and the preferred shares are converted to Common Stock, ACEC would own approximately 13.4% of our outstanding shares.We intend to use the net proceeds from the private placement for general corporate purposes, including the continued development of our significant inventory of drilling prospects. Drilling Update East Texas The Gobi #1 (70% WI) and the Halbert Trust #1 (29% WI), both targeting the Mid-Bossier Shale in San Augustine, Co., have commenced fracing operations with initial production expected by the end of November.The Gobi #1, located in the Bruin Prospect area, was drilled to a total measured depth of 18,000’ with a 4,400’ lateral. Crimson anticipates conducting 14 frac stages.The Halbert Trust #1, operated by Eagle Oil & Gas and located in the Fairway Farms Prospect area, was drilled to a total measured depth of 17,786’ with a 4,200’ lateral.Eagle has just completed the 14 stage frac and is preparing to flow the well to sales. In the Tiger Prospect area, Crimson is currently drilling the Bengal #1 (37.5% WI) below 15,400’ in its planned 4,500’ lateral targeting the Mid-Bossier Shale with completion operations scheduled for the end of December.The Bengal #1 represents Crimson’s first operated well in Sabine County, TX. The Crimson Blue #1 (58.3% WI), located in the Bruin Prospect area, is expected to spud following the completion of drilling on the Bengal #1 and will target either the Haynesville Shale or Mid-Bossier Shale formations.The Blue #1 is expected to reach total measured depth by early first quarter 2011 with completion operations to begin shortly thereafter.The Blue #1 is approximately 1.5 miles north of the Grizzly #1 and approximately 1.5 miles west of the Kardell #1. South Texas The Windham #1 (20% WI), targeting the Eagle Ford Shale in Bee County, TX, has reached a total measured depth of 19,129’ with a 6,200’ lateral.Completion operations are scheduled to begin mid-December with first production expected in January 2011.The Born #1, located approximately 2.5 miles southeast of the Windham well in Bee County, was drilled to a total measured depth of 17,253’ with a 4,200’ lateral. Completion operations are scheduled to begin mid to late January with first production expected in late February 2011.Petrohawk Energy Corporation is the operator on both wells. Completed Wells In the third quarter, Crimson successfully brought three wells online that contributed to our growth in production. The Grizzly #1H (55% WI), targeting the Mid-Bossier Shale formation, commenced production at a gross restricted rate of 11,500 Mcfe per day.The Schwarz #2 (65% WI), targeting the Lower Cook Mountain sand, commenced production at a gross rate of 5,400 Mcf per day, 120 Barrels of condensate per day, and 216 Barrels of natural gas liquids per day, or approximately 7.4 Mmcfe per day.The Catherine Henderson A-8 (66% WI), targeting the Upper Cook Mountain sand, commenced production at 6,900 Mcf per day, 445 barrels of condensate per day, and 565 barrels of natural gas liquids per day, or approximately 13.0 Mmcfepd.Due to the addition of these wells, Crimson grew production from 30,100 Mcfe per day in the second quarter of 2010 to 36,800 Mcfe per day in the third quarter of 2010, a 22% increase over the second quarter, and to an average rate of 42,400 Mcfe per day for the month of October 2010, a 41% increase over the second quarter average. Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and nine month periods ended September30,2010 and 2009: Three Months Ended Nine Months Ended September 30, September 30, % % Total Volumes Sold: Natural gas (Mcf) 1 % -21 % Crude oil (barrels) -17 % -32 % Natural gas liquids (barrels) -11 % -27 % Natural gas equivalents (Mcfe) -4 % -24 % Daily Sales Volumes: Natural gas (Mcf) 1 % -21 % Crude oil (barrels) -17 % -32 % Natural gas liquids (barrels) -11 % -27 % Natural gas equivalents (Mcfe) -4 % -24 % Average sales prices (before hedging): Gas $ $ 38 % $ $ 18 % Oil 14 % 45 % NGLs 10 % 44 % Mcfe 21 % 26 % Average realized sales price (after hedging): Gas $ $ -7 % $ $ 0 % Oil -4 % 4 % NGLs 10 % 44 % Mcfe -5 % 4 % Selected Costs ($ per Mcfe): Lease operating expenses $ $ -4 % $ $ 10 % Production and ad valorem taxes $ $ -7 % $ $ -2 % Depreciation and depletion expense $ $ -7 % $ $ 4 % General and administrative expense (cash) $ $ 21 % $ $ 43 % Interest $ $ -9 % $ $ 31 % Adjusted EBITDAX (1) $ $ -14 % $ $ -27 % Capital expenditures Property acquisition – proved $
